IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50773
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MAXIMINO CASTILLO-ROJAS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-00-CR-181-1-DB
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Maximino Castillo-Rojas appeals his sentence for false claim

of citizenship and illegal reentry.   Castillo argues that his

prior felony conviction needed to be submitted to the jury to

enhance his sentence beyond the two-year statutory maximum for a

§ 1326 conviction.   Castillo does not appeal his sentence or

conviction for false claim of citizenship.

     Castillo’s argument is foreclosed by Apprendi v. New Jersey,

530 U.S. 466 (2000) and Almendarez-Torres v. United States, 523
U.S. 224 (1998).   In Almendarez-Torres, 523 U.S. at 235, the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50773
                                -2-

United States Supreme Court held that § 1326(b)’s enhancement

provision is a sentencing factor and not a separate criminal

offense.   In Apprendi v. New Jersey, 530 U.S. 466 (2000), the

Supreme Court held that “[o]ther than the fact of a prior

conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a

jury, and proved beyond a reasonable doubt.” 120 S. Ct. at 2362-

63.   Thus, Castillo’s prior felony conviction did not have to be

submitted to a jury to enhance his sentence beyond the statutory

maximum.

      AFFIRMED.